Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a Non-Final Office Action in responses to “Response to Restriction Requirement” filed 09/27/2021. Applicant elected “Group I” claim(s) 1-9; Claim(s) 10-12 are “non-elected”. It is noted the current patent application was filed 11/04/2019. Claim(s) 1-9 are pending. Claim 1 is/are independent claim. Claim(s) 2-9 were original.

In addition, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 03/26/2021 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.



Allowable Subject Matter
Claim(s) 4-5 and 8-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

    Claims Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3 rejected under 35 U.S.C. 103 as being unpatentable over Grubber et al., (“US 20190214024 A1- Apple” continuation to 13/913,336 filed 06/07/2013- [hereinafter “Grubber”], in view of Saylor  et al. , (“US 20110286586 A1- Samsung” filed 04/21/2011 [hereinafter “Saylor”],
Independent Claim 1 Grubber teaches: A system for the transcription of electronic online content from a mostly visual to mostly aural format, the system comprising: a plurality of customer personal computers each having at least a first computer processor, a first computer memory for executing HTLM browsing software in the first computer memory by the first computer processor, a first connection to a network for exchanging content for delivery for a customer, and a first interface connected to the first computer processor with at least a speaker and a microphone for receiving aural requests of the customer and responding by sending aural content from a website transcribed by the platform, (Grubber Para(s) 5-14, 94-102, and 78-88,   describing user interaction with ... the intelligent automated assistant can... in a computer(s) network, internet, external services include web-enabled services; that includes web (HTML) browser ....Also Grubber’s system includes hardware (i.e., processor, memory, microphone, and speakers....also Input device 1206 can be of any type suitable for receiving user input, including for example a keyboard, touchscreen, microphone (for example, for voice input), further Grubber mentions in Para(s) 222-224, the active ontologies 1050; which are used to unify elements of various components in intelligent automated assistant 1002. An active ontology 1050 allows an author, designer, or system builder to integrate components so that the elements of one component are identified with elements of other components of hosting computer for the internet/web content(s)...Moreover Grubber is noted in Para 93, describing a web browser 1304A ... Input and output channels may of any type, including for example visual and/or auditory channels....)
In the BRI [Broadest Reasonable Interpretation], is recognized as ... a speaker and a microphone for receiving aural requests of the customer and responding by sending aural content from a website transcribed by the platform...as claimed.
Grubber further teaches: at least one website owner personal computer with at least a second computer processor, a second computer memory for executing software in the second computer memory by the second computer processor, a first computer display and visual interface connected to the second computer processor for interfacing with a website owner, and a second computer network connection to the network, wherein the software in the second computer processors and memory is a HTML format browser, at least a first network-enabled server connected to the network with a first server processor and a first server memory for hosting and executing a website with content for the customer, wherein the content is mostly in HTML and mostly in visual format,... Grubber Para(s) 5-14, 94-102, and 78-88,   (Grubber Para(s) 5-14, 94-102, and 78-88,   describing user interaction with ... the intelligent automated assistant can... in a computer(s) network, internet, external services include web-enabled services; that includes web (HTML) browser ....Also Grubber’s system includes hardware (i.e., processor, memory, microphone, and speakers....also Input device 1206 can be of any type suitable for receiving user input, including for example a keyboard, touchscreen, microphone (for example, for voice input), further Grubber mentions in Para(s) 222-224, the active ontologies 1050; which are used to unify elements of various components in intelligent automated assistant 1002. An active ontology 1050 allows an author, designer, or system builder to integrate components so that the elements of one component are identified with elements of other components of hosting computer for the internet/web content(s)...Moreover Grubber is noted in Para 93, describing a web browser 1304A ... Input and output channels may of any type, including for example visual and/or auditory channels....)
In the BRI [Broadest Reasonable Interpretation], is recognized as ... a speaker and a microphone for receiving aural requests of the customer and responding by sending aural content from a website transcribed by the platform...and website owner personal computer ...as claimed.
Grubber further teaches: at least a second network-enabled server connected to the network with a second server processor and a second server memory for executing a software platform for the transcription at the request of the website owner at the website owner personal computer of the website owner's website residing in the first network-enabled server, the platform operating in the second server processor and memory including: a service registration module, wherein the website owner designates the website for processing from a mostly visual format to a mostly aural format,... Grubber Para(s) 5-14, 94-102, and 78-88,   (Grubber Para(s) 5-14, 94-102, and 78-88,   describing user interaction with ... the intelligent automated assistant can... in a computer(s) network, internet, external services include web-enabled services; that includes web (HTML) browser ....Also Grubber’s system includes hardware (i.e., processor, memory, microphone, and speakers....also Input device 1206 can be of any type suitable for receiving user input, including for example a keyboard, touchscreen, microphone (for example, for voice input), further Grubber mentions in Para(s) 222-224, the active ontologies 1050; which are used to unify elements of various components in intelligent automated assistant 1002. An active ontology 1050 allows an author, designer, or system builder to integrate components so that the elements of one component are identified with elements of other components of hosting computer for the internet/web content(s)...Moreover Grubber is noted in Para 93, describing a web browser 1304A ... Input and output channels may of any type, including for example visual and/or auditory channels....Also Grubber in Para 80 and Fig. 3, further mentions computing device 60 suitable for implementing at least a portion of the intelligent automated assistant features and/or functionalities....for example, an end-user computer system, network server or server system, mobile computing device (e.g., personal digital assistant, mobile phone, smartphone, laptop, tablet computer, or the like), consumer electronic device, music player, or any other suitable electronic device, or any combination or portion thereof. Computing device 60 may be adapted to communicate with other computing devices, such as clients and/or servers, over a communications network such as the Internet, using known protocols for such communication, whether wireless or wired.)
In the BRI [Broadest Reasonable Interpretation], is recognized as ... the website owner designates the website for processing from a mostly visual format to a mostly aural format...as claimed.

It is noted Grubber describing user interaction with ... the intelligent automated assistant can... in a computer(s) network, internet, external services include web-enabled services; that includes web (HTML) browser...wherein a web browser 1304A ... Input and output channels may of any type, including for example visual and/or auditory channels....and active ontology 1050 allows an author, designer, or system builder to integrate components so that the elements of one component are identified with elements of other components of hosting computer for the internet/web content(s)..
However, Grubber does not expressly teach the limitations said,... a software engine with artificial intelligence for initial and periodic transformation of the website content from mostly visual to a mostly aural format, wherein the artificial intelligence includes a digital linguistic tool (DLT) for the determination if the website was created using one of numerous automated website creation tools and associated template, and wherein a selected portion of the mostly visual webpages are transformed and stored as mostly aural content based on the automatic recognition of user entered information based on the template requirement of user entered information...
But the combination of Grubber and Saylor teach these limitation(s) in Saylor Para(s) 3 and 31, describing  an interactive voice response and an intelligent telephonic device that includes a display for displaying visual information to the use....that can interact with the intelligent telephonic device using voice, video, image or textual information voice-to-text conversion, natural language interpretation and/or artificial intelligence to determine which of the available menu options the user desires. The telephonic device also may be an advanced telephonic device (e.g., a smart phone) provided with a display for conveying visual information to the user, and a processor capable of performing complex tasks such as logic processing wherein the associated instructions may be stored in memory included in the telephonic device. In such circumstances, the advanced telephonic device (hereinafter interchangeably referred to as "smart phone") and the enhanced voice site can interact using one or more of voice, video, images or text information and commands....Also Saylor further is noted in Para(s) 74-77, 84, the voice site hosting service may provide a content provider web interface 442 as part of the call handling system 440 to enable the content provider to easily create and configure a voice site that will be accessed by customers .... The application development tool using the content provider web interface ...creates different types of pages ... for example: (1) a message page; (2) a question page; (3) a logic page; (4) a transaction page; and (5) a multimodal action page. In addition, the types of pages that may be created by the content provider 405 using the application development tool may include, for example: an address capture page, a call queue page, a call transfer page, a data page, a name capture page, a reverse phone lookup page, a schedule page and a voicemail page. FIGS. 5A-5N illustrate an example of an application development tool having a content provider web interface 442, and a voice site that is created using the application development tool, with the voice site including different types of pages...It is noted  Para 98, mentions the user may also be able to respond with voice-based choices. Choice interpretation module 458 then uses voice-to-text conversion, natural language interpretation and/or artificial intelligence to determine which of the available menu options the user desires....Moreover in Para(s) 103 and 141 and 141, mentions a GUI 500 for an application development tool that is used by a content provider to create a multimodal voice site. The GUI 500 may be implemented by the content provider web interface 442 and presented to the content provider 405 when the content provider 405 accesses the call handling system 440 using a web browser over the data network 410 to create/manage the voice site...that is described with reference to FIG. 4 and the application development tool interface 500 that is described with reference to FIGS. 5A-5N. However, the GUI 600 and the associated multimodal application may be associated with other systems, content providers or application developers, among others as well...)
In the BRI, is recognized as the artificial intelligence includes a digital linguistic tool (DLT) for the determination if the website was created using one of numerous automated website creation tools and associated template as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Grubber’s user interaction with ... the intelligent automated assistant can... in a computer(s) network, internet, external services include web-enabled services; that includes web (HTML) browser...wherein a web browser 1304A ... Input and output channels may of any type, including for example visual and/or auditory channels, to include a means of said ,... a software engine with artificial intelligence for initial and periodic transformation of the website content from mostly visual to a mostly aural format, wherein the artificial intelligence includes a digital linguistic tool (DLT) for the determination if the website was created using one of numerous automated website creation tools and associated template, and wherein a selected portion of the mostly visual webpages are transformed and stored as mostly aural content based on the automatic recognition of user entered information based on the template requirement of user entered information...as taught by Saylor, that providing the telephonic device used by the user may be an intelligent telephonic device that includes a display for displaying visual information to the user, and a processor for processing multimedia information... useful if the interactive voice response system can interact with the intelligent telephonic device using voice, video, image or textual information...[In Saylor Para 4]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.


Claim 2 Grubber and Saylor further teach: wherein the software engine with artificial intelligence further includes the selection of a plugin designed based on the numerous website creation tool selected based on the determination of the digital linguistic tool. (In Saylor Para(s) 74-77, 84, the voice site hosting service may provide a content provider web interface 442 as part of the call handling system 440 to enable the content provider to easily create and configure a voice site that will be accessed by customers ...It is noted Para(s) 39-41, mentions the service/method thus enables the deployment of voice-enabled solutions on smart phones without requiring the content provider to engage in complex programming. Applications may be designed by the content provider using a web-based interface and served on demand to smart phone clients. Such clients can be add-ons that smart phone applications can plug into.) In the BRI, is recognized as digital linguistic tool as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Grubber’s user interaction with ... the intelligent automated assistant can... in a computer(s) network, internet, external services include web-enabled services; that includes web (HTML) browser...wherein a web browser 1304A ... Input and output channels may of any type, including for example visual and/or auditory channels, to include a means of said ,... wherein the software engine with artificial intelligence further includes the selection of a plugin designed based on the numerous website creation tool selected based on the determination of the digital linguistic tool...as taught by Saylor, that providing the telephonic device used by the user may be an intelligent telephonic device that includes a display for displaying visual information to the user, and a processor for processing multimedia information... useful if the interactive voice response system can interact with the intelligent telephonic device using voice, video, image or textual information...[In Saylor Para 4]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 3 Grubber and Saylor further teach: wherein the software engine with artificial intelligence further includes a parsing tool for the creation of a first map to determine for the website a value of verbosity. (In Saylor the Abstract, describing Multi-modal interaction with a telephonic device using a call handling system is enabled by receiving a call at an interactive voice response (IVR) system of the call handling system, the call being received from a telephonic device of a caller... capable of processing multi-modal communications ...Also Para(s) 74-77, 84, the voice site hosting service may provide a content provider web interface 442 as part of the call handling system 440 to enable the content provider to easily create and configure a voice site that will be accessed by customers ...It is noted Para 50, mentions the multimodal application (i.e., the client application) on the smart phone and the corresponding applications executed by the IVR 152 and the application server 140 (i.e., the server applications) may be designed to intelligently choose among different communications modes when working together to gather data from or provide data to the user of the smart phone 110. For example, if the data to be gathered can be obtained through the answer of a yes/no question, then the applications may request the data from the user via prompting the user to speak a yes/no answer into the smart phone that is received and interpreted by the IVR 152.) In the BRI, is recognized as determine for the website a value of verbosity as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Grubber’s user interaction with ... the intelligent automated assistant can... in a computer(s) network, internet, external services include web-enabled services; that includes web (HTML) browser...wherein a web browser 1304A ... Input and output channels may of any type, including for example visual and/or auditory channels, to include a means of said ,... wherein the software engine with artificial intelligence further includes a parsing tool for the creation of a first map to determine for the website a value of verbosity...as taught by Saylor, that providing the telephonic device used by the user may be an intelligent telephonic device that includes a display for displaying visual information to the user, and a processor for processing multimedia information... useful if the interactive voice response system can interact with the intelligent telephonic device using voice, video, image or textual information...[In Saylor Para 4]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.






Claim 6  rejected under 35 U.S.C. 103 as being unpatentable over Grubber et al., (“US 20190214024 A1- Apple” continuation to 13/913,336 filed 06/07/2013- [hereinafter “Grubber”], in view of Saylor  et al. , (“US 20110286586 A1- Samsung” filed 04/21/2011 [hereinafter “Saylor”], and further in view of Ward  et al. , (“US 20210358500  A1” Continuation to 16/890,639, continuation to 11/087,761; continuation to 16/466,248 filed 06/03/2019 [hereinafter “Ward”],
Claim 6 Grubber and Saylor further teach: client maintains and updating subsets and/or portions of these components locally, to improve responsiveness and reduce dependence on network communications [in Grubber Para 110]...that supporting user interaction with ... the intelligent automated assistant ... a web browser ... Input and output channels may of any type, including for example visual and/or auditory channels....as describes above.... However. Grubber and Saylor do not expressly teach the limitations said, wherein the software engine include a update timing module designed to compare a current versions of the website with a past version stored in a database for the determination of what was updated during a fixed period.
However the combination of Grubber, Saylor and Ward teach these limitations (in Ward Para(s) 8, 22-23, 59 and 79-82, describing update timing module designed to compare a current versions of the digital platform with a past version stored in a database for the determination of what was updated during a time period... a service on different digital platforms can be associated with a version of the application configured for the digital platform. For example, the data processing system 102 can determine that a first platform is associated with a latest version update compared to a second digital platform. The data processing system 102 can determine the version based on a date the version was released, a sequential version number, or a version name. The data processing system 102 can resolve, responsive to the determination that the first platform is associated with the latest version update, the inconsistency by updating the second parameters to match the first parameters...) In the BRI is recognized as a past version stored in a database for the determination of what was updated during a fixed period as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Grubber’s the intelligent automated assistant that includes web (HTML) browser...wherein a web browser 1304A ... Input and output channels may of any type, including for example visual and/or auditory channels, in view of Saylor’s interactive voice response (IVR) system of the call handling system, the call being received from a telephonic device of a caller... capable of processing multi-modal communication, to include a means of said ,... wherein the software engine include a update timing module designed to compare a current versions of the website with a past version stored in a database for the determination of what was updated during a fixed period...as taught by Ward, that providing the telephonic device used by the user may be an intelligent telephonic device that includes a display for displaying visual information to the user, and a processor for processing multimedia information... useful if the interactive voice response system can interact with the intelligent telephonic device using voice, video, image or textual information...[In Saylor Para 4]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.

Claim 7  rejected under 35 U.S.C. 103 as being unpatentable over Grubber et al., (“US 20190214024 A1- Apple” continuation to 13/913,336 filed 06/07/2013- [hereinafter “Grubber”], in view of Saylor  et al. , (“US 20110286586 A1- Samsung” filed 04/21/2011 [hereinafter “Saylor”], and further in view of Ward  et al. , (“US 20210358500  A1” Continuation to 16/890,639, continuation to 11/087,761; continuation to 16/466,248 filed 06/03/2019 [hereinafter “Ward”], and further view of Lemay et al., (“US 20170161018 A1- Apple” filed 01/26/2017- [hereinafter “Lemay”],
Claim 7 Grubber, Saylor and Ward further teach: client maintains and updating subsets and/or portions of these components locally, to improve responsiveness and reduce dependence on network communications [in Grubber Para 110]...that supporting user interaction with ... the intelligent automated assistant ... a web browser ... Input and output channels may of any type, including for example visual and/or auditory channels....and further in view of Ward’s associated with a latest version update of the program...as describes above.... However. Grubber and Saylor and Ward do not expressly teach the limitations said, where the software engine further includes a template relevance score scaled and where visual information on a webpage is given a ranking from high importance to low importance.
However the combination of Grubber, Saylor and Ward and Lemay teach these limitations (in Lemay the Abstract and Para(s) 87, 240 and 276, describing the model relevance score of the content information (i.e., web pages is given a ranking based on a ranking rules......) In the BRI is recognized as template relevance score scaled and where visual information on a webpage is given a ranking from high importance to low importance as claimed.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claimed invention was made to modify Grubber’s the intelligent automated assistant that includes web (HTML) browser...wherein a web browser 1304A ... Input and output channels may of any type, including for example visual and/or auditory channels, in view of Saylor’s interactive voice response (IVR) system of the call handling system, the call being received from a telephonic device of a caller... capable of processing multi-modal communication, and further in view of Ward’s version updating history, to include a means of said ,... where the software engine further includes a template relevance score scaled and where visual information on a webpage is given a ranking from high importance to low importance...as taught by Lemay, that providing the telephonic device used by the user may be an intelligent telephonic device that includes a display for displaying visual information to the user, and a processor for processing multimedia information... useful if the interactive voice response system can interact with the intelligent telephonic device using voice, video, image or textual information...[In Saylor Para 4]. It is noted the KSR ruling recommends references directed to similar subject matter to be combined.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Poon et al., (“Browsing the Web from a Speech-Based Interface” Published 07/2001, describing Voice Browsers represent the class of products via a Browser Interface... [9 Pages].
Kim et al., (“US 20160170710 A1” filed 12/14/2015, describing electronic device includes a first sensor configured for detecting a gesture and a second sensor for detecting a sound, and at least one processor. The processor may implemented the method, including receiving via the first sensor a voice input, detecting via the second sensor a gesture associated with the voice input, selecting at least one content displayed on one or more displays functionally connected with the electronic device based on the detected gesture, determining a function corresponding to the voice input based on the selected content, and executing the determined function ... [the Abstract and Para(s) 8-10].
Geman  (“US 20190196675 A1” filed 12/22/2017, describing system and method for converting electronic text to a digital multimedia electronic book and eReader via the synchronization engine that is operable to pair the text and audio elements together in order to provide a linked visual and audial eBook [the Abstract and Para 61, 70-77].




Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC A TRAN/Primary Examiner, Art Unit 2177